DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (05/28/2021), in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Acknowledgements

3.	Upon initial entry, claim (1 -6) appears pending, of which claims (1, 3 and 6) are the three parallel running independent claims on record. 

                                                 Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (05/28/2021) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

                                                                  Drawings

5.	The submitted Drawings (05/28/2021) has/have been accepted and considered under the 37 CFR 1.121 (d).

					      Claim rejection
		                              35 USC § 103 rejection
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
6.2.	Claims (1 -6) are rejected under 35 U.S.C. 103 as being unpatentable over Choi; et al. (“Gesture based interactive mobile phone using a tri-axis accelerometer”, hereafter “Choi”) in view of Thakur; et al (Hand gesture recognition system; hereafter “Thakur”) and further in view of Mankowski; et al (US 9,489,051, hereafter “Mankowski”).
Claim 1. Choi discloses the invention substantially as claimed - A portable electronic device, comprising: (e.g. a mobile ecosystem of Fig. 1, using analogous hardware architecture of Fig. 2, for detect, capture and process static and/or dynamic gesture interaction in mobile device’s applications as detailed described in at least [page 1]).
Choi specifically teaches – a body; (e.g. see Figs (1, 2) [Choi]); an image sensor, continually capturing a first image outside the body, (e.g. see motion sensor techniques in Figs (1, 2) [Choi]);
Even when Choi teaches the use of both “static and dynamic” gesture detection techniques (where at least one technique requires graphical interfaces and image capturing techniques), it is note that Choi specifically uses accelerometer sensors in his invention.
For the purpose of additional clarification and in the same field of endeavor Thakur; et al. teaches the use of static and dynamic gesture detection, via optical sensor techniques (i.e. cameras) in real time for control operations of the mobile devices, Figs (2, 6); [page 1].
Choi/Thakur teaches - detecting at least one motion of a user according to the first image, and (e.g. motion detection using accelerometers (Choi; Figs. 2 and 3) and optical image capture sensors (Figs. 2 and 6 [Thakur]) respectively);
generating a control signal related to the motion; and (e.g. see analogous control signal command as shown in Fig. 2; [Choi; page 98]);
a main system, (e.g. see analogous in Figs (2 3) in [Choi; page 98]) receiving the control signal from the image sensor (e.g. see Choi (Figs. 2 and 3) and (Figs. 2 and 6) respectively [Choi/Thakur]);
and executing a function or a service corresponding to the motion according to the control signal; (e.g. see Choi (Figs. 2 and 3) and (Figs. 2 and 6).
Given the teachings of Choi and Thakur as a whole, and under the obvious assumption and purpose of their papers, it is noted that some of the structural components as listed (i.e. no specific mobile device architecture disclosed) are missed or not fully described in the papers.
For the purpose of additional structural support Mankowski teaches a detailed mobile device architecture (Fig. 8) of the same, comprising body (100), image sensors (817), control module (818) and processing core (801), able to identify and process gestures in realtime; [Col 10].)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the sensing technique of Choi; et al. with the optical sensing and computation techniques of Thakur, in order to provide an effective and more accurate output data during gesture determination; [Thakur; Introduction]; …and further in view of Mankowski, to be able to implement plurality of gesture techniques in a single mobile architecture; [Summary; 1: 50]. 

Claim 2. Choi/Thakur/Mankowski discloses - The portable electronic device according to claim 1, wherein the image sensor detects the motion of the user according to a gesture, a number of fingers and/or a moving direction shown in the captured first image. (The same rationale and motivation apply as given to claim 1 above. In addition see motion recognition technique of the same, able to recognize the number of fingers, motion vector (i.e. magnitude and directed implicitly included), angle and direction, as shown in Figs. 3, 4); [Thakur]). 

Claim 3. Choi/Thakur/Mankowski discloses - A portable electronic device, comprising: a body; and an image sensor, continually capturing a first image outside the body and determining that the portable electronic device is located indoors or outdoors according to the first image, wherein the portable electronic device connects to an Internet through a first network if the image sensor determines that the portable electronic device is located indoors, and the portable electronic device is connected to the Internet through a second network if the image sensor determines that the portable electronic device is located outdoors. (Current lists all the same elements as recite in Claim 1 above, and is/are therefore on the same premise. 
Even when internet capabilities are usually enabled by the ISP carrier (not discussed in this invention), Thakur in details teaches network communication for web-applications (Thakur; page 1). Mankowski similarly teaches internet connectivity, email and messaging application capabilities as well; [Mankowski; 11: 60].)

Claim 4. Choi/Thakur/Mankowski discloses - The portable electronic device according to claim 3, wherein the image sensor determines that the portable electronic device is located indoors or outdoors according to a flicker frequency and/or an exposure time of the captured first image; (e.g. Mankowski similarly teaches being used for indoor and/or outdoor environments, [Mankowski; 2: 60]; taking flick information into account; [Mankowski; 3: 65]; the same motivation applies herein.) 

Claim 5. Choi/Thakur/Mankowski discloses - The portable electronic device according to claim 3, wherein the first network is the Wi-Fi network and the second network is the 3G communication network or the 4G communication network; (e.g. Thakur in details teaches network communication for web-applications (Thakur; page 1). Mankowski similarly teaches internet connectivity, email and messaging application capabilities as well; [Mankowski; 11: 60]; the same motivation applies herein.) 

Claim 6. Choi/Thakur/Mankowski discloses - A portable electronic device, comprising: a body; an image sensor, continually capturing a first image outside the body, detecting a flicker frequency of the first image according to the first image and generating a navigation signal related to the flicker frequency; and a navigation module, configured in the body, receiving the navigation signal and obtaining a location information of the portable electronic device according to the navigation signal when the image sensor is turned on. (Current lists all the same elements as recite in Claim 1 above, and is/are therefore on the same premise. 
In addition, Mankowski similarly teaches being used for indoor and/or outdoor environments, [2: 60]; processing flick information; [3: 65]. Mankowski similarly teaches the use of GPS geolocation (819); the same motivation applies herein.) 

       Examiner’s Notes

7.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141,1146 (Fed. Cir. 2004).

8.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

8.1.	Patent documentation:

US 20050210419 A1	Kela, et al.		G06F1/1626; G06F3/017; G06F3/0484;
US 20140365981 A1	Ranney; et al.	G06F1/1694;	G06F1/1626;
US 9,489,051 B2		Mankowski; et al.	G06F16/95; G06F3/017;
US 9,576,285 B2		Zhou; et al. 		G06K19/06112; G06Q20/3274; 

8.2.	Non Patent documentation (NPL):

_ Hand gesture recognition system; Thakur -2014. 
_ Hand Gesture Recognition in Real Time for Automotive Interfaces; Ohm; 2014.
_ Gesture based interactive mobile phone using a tri-axis accelerometer; Choi – 2005.

                                                                CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's SPE supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.